Title: To Alexander Hamilton from William Ellery, [11–18 October 1790]
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island, October 11–18, 1790.] “I received your particular letter of the 27th of your circular letter of the 30th. of Sept. last.… I will make a provisional Contract with William Martin for his allowance for keeping the Light.… The Collection of Light money by the State has been discontinued.… I expect the Legislature will make a ⟨mo⟩tion of their right and title to the Light House &c to the United States.… Jerathmael Bowen who claims the fee of the Land on which the Light House and Dwelling House stand lives at Swansey in the State of Massachusetts. I will take the earliest and best measures in my power to find out his ideas on this matter.… the forms which, in your Circular letter, you requested to be furnished with will accompany this letter.…”
 